NO. 12-16-00242-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §    APPEAL FROM THE 3RD
EX PARTE:
                                                          §    JUDICIAL DISTRICT COURT
DONALD RAY BISCAMP
                                                          §    ANDERSON COUNTY, TEXAS


                                        MEMORANDUM OPINION
                                            PER CURIAM
         Donald Ray Biscamp filed a motion for rehearing, which is overruled. However, we
withdraw our September 21, 2016 opinion and substitute the following opinion in its place.
         Donald Ray Biscamp attempts to appeal the trial court’s denial of his motion for
expunction. However, the clerk’s record in this case does not include a final judgment or other
appealable order. Therefore, the record does not show that this Court has jurisdiction of the
appeal. On September 2, 2016, this Court notified Biscamp of the defect. See TEX. R. APP. P.
37.2. Biscamp was further notified that his appeal would be dismissed if the information
received in the appeal was not amended, on or before October 3, 2016, to show the jurisdiction
of this Court. See TEX. R. APP. P. 42.3(a). The October 3 deadline has now passed, and we have
not received a final judgment or other appealable order in this appeal. Accordingly, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 37.2, 42.3.
Opinion delivered December 9, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        DECEMBER 9, 2016


                                        NO. 12-16-00242-CV


                           EX PARTE: DONALD RAY BISCAMP


                                 Appeal from the 3rd District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV16-171-3)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.